DETAILED ACTION
Examiner acknowledges receipt of amendment to application 15/955,886 filed on November 23, 2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-4 and 6-20 are still pending. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 23, 2021 has been entered. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Thaine Lennox-Gentle (No. 65,260) on January 25, 2022.
The application has been amended as follows: claim 14 has been amended to depend from claim 1.

With respect to claim 14, replace claim 14 in its entirety with:
14. (Original) The active discharging module of an electric car of claim 1, wherein said discharging subcircuit further comprises a first connector; and said first connector comprises a plurality of terminals connected in series: one of said terminals is connected to said discharging resistor, one of said terminals is connected to said power switching transistor, and one of said terminals is connected to the anode of said DC-link capacitor.

Allowable Subject Matter
Claims 1-4 and 6-20 are allowed.
With respect to claim 1, the following is an examiner’s statement of reasons for allowance: the prior art fails to further teach or suggest “wherein said first switch turns on when it receives a turn-on signal from said actuating apparatus by means of turn-on of said actuating apparatus, and the turn-on of said first switch renders the turn-off of said power switching transistor, and wherein when said actuating apparatus loses 
Claims 2-4 and 6-20, being dependent on claim 1, are allowable for the same reasons as claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID V HENZE-GONGOLA whose telephone number is (571)272-3317. The examiner can normally be reached M to F, 9am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859